DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2010/0002516) in view of Neto (US 2017/0103808).
[claim 1] Sim discloses a memory device (fig. 1-4) comprising: a vertical word line pillar gate (WLP, fig. 2, 4, [0031]) formed on a semiconductor substrate (100, fig. 3, 4), memory layers (charge storage layer in the STL, fig. 2, [0034]) stacked on both sides of the vertical word line pillar with doped semiconductor patterns (SP, fig. 2 [0032], 121-124, fig. 3, 4, [0035]) on either side of the vertical word line pillar gate.  Sim, however, does not expressly disclose the use of a resistive memory configuration (Sim uses a charge storage Flash memory [0034]).
Neto discloses a resisitive memory device (Title) wherein a resistive memory configuration is used (fig. 2a,b, [0035]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Neto’s resistive memory configuration to replace Sim’s charge storing Flash memory configuration in order to  improve read latency  as well as memory density ([0015] of Neto).

With this modification Sim discloses:
[claim 1] a plurality of resistive layers (upon modification, the resistance layer 70, fig. 2a,b [0035] would be stacked at both sides of the vertical word line pillar in Sim to replace the charge storage layers on either side of the word line gate); a gate insulation layer (see [0031]) interposed between the vertical word line pillar (WLP, fig. 2, 4) and the resistive layers (upon modification); and a channel layer (72, fig. 2a,b, [0035]) interposed between the gate insulation layer and the resistive layers (upon modification).  
[claim 2] The resistive memory device of claim 1, wherein the resistive layers comprise one of a chalcogenide compound (70, fig. 2a,b of Sim [0037]), a transition metal compound, a ferroelectric, a ferromagnetic substance, and a metal oxide.  
[claim 4] The resistive memory device of claim 1, further comprising a plurality of bit lines (BLP, fig. 2, 4) connected with the channel layer (BLP is connected to the doped semiconductor patterns SP/121-124, fig. 2, 4, see also fig. 1 where BL is directly connected to the channel of the transistors) where the channel is formed, (fig. 2, 4) and adjacent resistive layers.  
[claim 5] The resistive memory device of claim 1, further comprising a plurality insulation layers (111-115, fig. 4,[0037])  for electrically isolating the stacked resistive layers.  

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2010/0002516) in view of Neto (US 2017/0103808).
[claim 6] Sim discloses a resistive memory device (fig. 1-4) comprising: Page 11 of 14U.S. Serial No.: 16/915,752PATENT DOCKET: PA4179-0a semiconductor substrate (100, fig. 3, 4) having a plurality of memory group regions in row and column directions (fig. 1); a word line pillar (WLP, fig. 2, 4, [0031]) vertically formed on a surface of the semiconductor substrate in each of the memory group regions; a gate insulation layer (see [0031]) configured to surround a sidewall of the word line pillar (fig. 1-4).  Sim, however, does not expressly disclose the use of a resistive memory configuration (Sim uses a charge storage Flash memory [0034]).
Neto discloses a resisitive memory device (Title) wherein a resistive memory configuration is used (fig. 2a,b, [0035]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Neto’s resistive memory configuration to replace Sim’s charge storing Flash memory configuration in order to  improve read latency  as well as memory density ([0015] of Neto).

With this modification Sim discloses:
[claim 6] a plurality of resistive layers (upon modification, the resistance layer 70, fig. 2a,b [0035] would be stacked at both sides of the vertical word line pillar in Sim to replace the charge storage layers on either side of the word line gate) stacked at both sides of the word line pillar in a direction substantially perpendicular to the surface of the semiconductor substrate (upon modification); a channel layer (72, fig. 2a,b, [0035])  interposed between the gate insulation layer and the resistive layers; and a plurality of bit lines connected to the resistive layers (BLP is connected to the doped semiconductor patterns SP/121-124, fig. 2, 4, see also fig. 1 where BL is directly connected to the channel of the transistors, where upon modification it would be connected to the resistive layers), respectively.  
[claim 7] The resistive memory device of claim 6, wherein the word line pillar is electrically isolated from a word line pillar in the adjacent memory group region (fig. 1, 2), and the resistive layer and the channel layer adjacent to the resistive layer positioned on a same column and a same layer are extended in the column direction without a disconnection (upon modification).  
[claim 8] The resistive memory device of claim 6, wherein the resistive layer has a resistance value higher than a resistance value of the channel layer when a selection voltage is applied to the word line pillar and has a resistance value lower than the resistance value of the channel layer when the selection voltage is not applied to the word line pillar ([0064] of Neto).  
[claim 9] The resistive memory device of claim 6, wherein the resistive layers comprise one of a chalcogenide compound (70, fig. 2a,b of Sim [0037]), a transition metal compound, a ferroelectric, a ferromagnetic substance, and a metal oxide.  
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2010/0002516) in view of Neto (US 2017/0103808).
[claim 11] Sim discloses a resistive memory device (fig. 1-4) comprising: a plurality of memory groups arranged in row and column directions (fig. 1), each of the memory groups including a word line (WLP, fig. 2, 4, [0031]), a plurality of bit lines (BL, fig. 2, 4) intersected with the word line (fig. 1, 2), and a plurality of memory cells connected between the word line and the bit lines (fig. 1, 2), wherein each of the memory cells comprises: a switching element (transistor, fig. 1, 2,) configured to be turned-on in response to a voltaqe of the word line (WLP, fig. 1, 2).  Sim, however, does not expressly disclose the use of a resistive memory configuration (Sim uses a charge storage Flash memory [0034]).
Neto discloses a resisitive memory device (Title) wherein a resistive memory configuration is used (fig. 2a,b, [0035]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Neto’s resistive memory configuration to replace Sim’s charge storing Flash memory configuration in order to  improve read latency  as well as memory density ([0015] of Neto).

With this modification Sim discloses:
[claim 11] a variable resistor (upon modification, the resistance layer 70, fig. 2a,b [0035] would be stacked at both sides of the vertical word line pillar in Sim to replace the charge storage layers on either side of the word line gate) connected in parallel with the switching element to be programmed (or written) by turning-off the switching element (upon modification).  
[claim 12] The resistive memory device of claim 11, wherein the word line is extended along a first direction, and the plurality of bit lines are stacked along the first direction to intersect with the word line (fig. 1, 2, 4, in Sim).  
[claim 13] The resistive memory device of claim 12, wherein each of the memory groups comprises a plurality of stack layers stacked along the first direction (fig. 1, 2, 4), and wherein each of the stack layers includes: a pair of bit lines positioned at both sides of the word line (e.g. bit line BL in fig. 1 extends in the x direction on either side of each word line WL); and a pair of memory cells connected between the word line and the pair of memory cells (fig. 1), respectively.  
[claim 14] The resistive memory device of claim 11, wherein the memory groups positioned on a same column share the bit lines (fig. 1, 2).  
[claim 15] The resistive memory device of claim 11, wherein a resistance of the variable resistor when the variable resistor is turned-on, is lower than an off-Page 13 of 14U.S. Serial No.: 16/915,752PATENTDOCKET: PA4179-0 resistance of the switching element and higher than an on-resistance of the switching element ([0064] of Neto).  

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2010/0002516) in view of Neto (US 2017/0103808).
[claim 16] Sim discloses a resistive memory device (fig. 1-4) comprising: a pair of bit line structures (BL in fig. 1 and BLP, fig. 2, 4) extended in a column direction; a plurality of word lines ( WLP, fig. 2-4 and WL in fig. 1) spaced apart from each other by a uniform gap and extending in a vertical direction to intersect with the bit line structures (fig. 1-4); and memory cells formed at intersection points between the word lines and the bit line structures (BL is connected to the source/drain of the transistor while the WL is connected to the gate), wherein each of the memory cells comprises: a switching element (transistor) configured to be turned-on in response to a voltage of the word line.  Sim, however, does not expressly disclose the use of a resistive memory configuration (Sim uses a charge storage Flash memory [0034]).
Neto discloses a resisitive memory device (Title) wherein a resistive memory configuration is used (fig. 2a,b, [0035]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Neto’s resistive memory configuration to replace Sim’s charge storing Flash memory configuration in order to  improve read latency  as well as memory density ([0015] of Neto).

With this modification Sim discloses:
[claim 16] a variable resistor (upon modification, the resistance layer 70, fig. 2a,b [0035] would be stacked at both sides of the vertical word line pillar in Sim to replace the charge storage layers on either side of the word line gate) connected in parallel with the switching element (upon modification) and electrically connected with the bit line structure (fig. 1 of Sim upon modification)
[claim 17] The resistive memory device of claim 16, wherein: the bit line structures comprise stacked bit lines (fig. 1, 2); the memory cell is arranged between the word lines and the bit line (fig. 1); and the variable resistor is electrically connected with a corresponding bit line among the bit lines (fig. 1).  
[claim 18] The resistive memory device of claim 17, wherein a memory cell between a non-selected word line among the word lines and the bit line to which a current is applied is suitable for performing a program operation, an erase operation, or read operation [0042][0044][0045].  
[claim 19] The resistive memory device of claim 16, wherein a resistance of the variable resistor when the variable resistor is turned-on, is lower than an off- resistance of the switching element and higher than an on-resistance of the switching element ([0064] of Neto).  

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2010/0002516) in view of Neto (US 2017/0103808).
Sim/Neto disclose the device of claims 1 and 6 and that the semiconductor layer where the channel layer is formed may be made of doped silicon [0035] but does not expressly disclose that the doped silicon is made of polysilicon.
Nevertheless it was conventional to have used polysilicon for a channel/semiconductor layer due to wide and cheap availability of polysilicon which is resistant to higher temperatures and provides good conductivity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898